Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-5, 8, 10-12, 14-15, 17-19, 21-22, 24, 27-28, 30-31, 33-36, 40, 44-45 and 121-124 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The primary reason for allowance of the claims of the instant application is the inclusion of providing case review information at a case review dashboard , the case review information comprising at least two concurrently displayed and separate time trend plots comprising: a first time trend plot that displays the motion-based chest release parameter over a first time range with a first discrete graphic indicator for each CPR chest compression, and a second time trend plot that displays one of the chest compression depth and the chest compression rate with a second discrete graphic indicator for each CPR chest compression as in Claim 1, which distinguish over the prior art.

Packer (US 2014/0365175 A1) teaches a system for post-case analysis of cardiopulmonary resuscitation performance trends with a CPR metrics device to generate a signal of chest wall motion during CPR, a patient monitor/defibrillator coupled to the CPR metrics device, and a server remote from the treatment monitoring system. Packer also 
Johnson et al. (US 2012/0010543 A1) teaches a system including a patient monitor/defibrillator which receives a signal of chest wall motion during CPR chest compressions and calculating performance data from the received signal. Johnson also teaches determining and displaying time trends for two or more CPR performance metrics over a range of time including depth of compression indication for each compression.
  Palazzolo et al. (US 2007/0010764 A1) teaches graphing a trend of compression depth, velocity and rate over time, but does not teach compression release of the metrics being simultaneously displayed on an output device.


However, none of the references teach at least two concurrently displayed and separate time trend plots that displays the motion-based chest release parameter with a first discrete graphic indicator for each CPR chest compression, and one of the chest compression depth and the chest compression rate with a second discrete graphic indicator for each CPR chest compression over the same time range.  
The dependent claims 2, 4-5, 8, 10-12, 14-15, 17-19, 21-22, 24, 27-28, 30-31, 33-36, 40, 44-45 and 121-124 are allowed because they depend on claims that are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626